                                                                                             ~.,       ----~




                                                                                       APR 182019
                                                                                CETtTRAL t         7"O~ CAlii~;)RMIA
                                                                                ~                           [3~=PUTY




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                      c,asE tvuMSEk
                                                   PLAWTIFF
                              ~,                                       2:19-MJ-01602-DUTY-4


 NADINE HExNANDEz,                                                  ORDER OF TEMPORARY DETENTION
                                                                      PENDING HEARING PURSUANT
                                             ~EFEtvD,atvT~s>.            TO BAIL REFORM ACT



    Upon motion of defendant                                             ,IT IS ORDERED that a detention hearing
is set for Monday, April 22                              , 2019          ,at 12:30   ❑a.m. / Op.m. before the
Honorable Karen L. Stevenson                                             , in Courtroom 580

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                      (Othe1• cuslodiul offrce~)




Dated:~ ~~               ~~ °'~~
                                                   U.S. District Judge/Magistrate Judge




                   ORDF,R OF'1'EMPORARI' DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(I 0197)                                                                                                          Page I of
